 

Exhibit 10.1

 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (“Amendment”), effective as of
February 25, 2016, is made by and between BioLife Solutions Inc. (“BioLife
Solutions” or the “Company”), and Daphne Taylor (“Executive”) and amends that
certain employment agreement, dated February 19, 2015 (the “Employment
Agreement”), between BioLife Solutions and Executive.

 

WHEREAS, the parties previously entered into the Employment Agreement to provide
for Executive’s services as the Chief Financial Officer of the Company;

 

WHEREAS, Executive and the Company desire to amend Executive’s Employment
Agreement on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Amendment and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 

1.             Nothwithstanding any other provisions in the Employment Agreement
to the contrary, if Executive voluntarily resigns from all positions, offices,
and corresponding duties and responsibilities in all capacities with the Company
and biologistex CCM, LLC, effective as of the date of this Amendment, Employer
will pay Executive:

 

a.   (i) her salary through the date of termination, (ii) for any unused
vacation time, and (iii) for any unreimbursed business expenses that are subject
to reimbursement under the company’s then current policy on business expenses.
b.   severance pay of six (6) months’ worth of Executive’s salary at the rate in
effect on the termination date, payable in the form of a lump sum.

Such payments will be subject to all appropriate deductions and
withholdings.  Upon resignation, Executive will have no rights to any unvested
benefits or any other compensation.

 

Executive shall only be entitled to such severance pay if, within thirty (30)
days following the date of resignation, both the Company and Executive have
signed (and then Executive does not rescind, as may be permitted by law) a
general release of claims in a form acceptable to Employer.

 

2.             The Employment Agreement remains unchanged except as set forth in
this Amendment.

 

3.             To the extent there is any conflict or any inconsistency between
this Amendment and the Employment Agreement, the provisions within this
Amendment control.

 



 

 

 

IN WITNESS WHEREOF, the parties have duly signed and delivered this First
Amendment to the Employment Agreement as of the day and year first above
written.

 

 

 

BioLife Solutions Inc.        /s/ Michael
Rice                                             /s/ Daphne
Taylor                                        By:  Michael
Rice                                  Daphne Taylor Its:  President & Chief
Executive Officer      

 

 

 

